Citation Nr: 1027708	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
secondary to Agent Orange in Korea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and two observers


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
his service connection claim.  

The Veteran initially appealed claims of service connection for 
hypertension and rheumatoid arthritis.  However, in December 2008 
he withdrew these claims.  

The Veteran testified before the undersigned Veterans Law Judge 
during a December 2008 travel board hearing.  A transcript of the 
proceeding has been associated with the claims file.

In March 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate review.  
However, this matter must once again be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

It is unclear whether the Veteran has raised a claim of service 
connection for posttraumatic stress disorder.  As such, this 
matter is referred to the AOJ for appropriate action.  


REMAND

Unfortunately, this matter must again be remanded for further 
evidentiary development.

In its March 2009 remand, the Board instructed the RO to attempt 
to verify the Veteran's alleged exposure to Agent Orange during 
his service in Korea.  In May 2010, the RO requested from the 
Defense Personnel Records Information Retrieval System (DPRIS) 
evidence that the Veteran was in Korea along the demilitarized 
zone (DMZ).  The DPRIS response provided that the Veteran's unit, 
76th Engineer Battalion (Construction), was stationed in Korea 
during 1969 and indicated that elements of the battalion were 
involved in construction projects in the 2nd Infantry Division 
area.  It also noted that herbicides were used in Korea along the 
DMZ from April 1968 to July 1969.  The history provided that 
while U.S. Army Non-Commissioned Officers advised Republic of 
Korea personnel in the use of the herbicides, no U.S. personnel 
are known to have applied this herbicide.  Finally, the DPRIS 
response indicated that it did not maintain the 1968 and 1969 
Morning Reports submitted by the 76th Engineer Battalion and 
suggested that the RO make a request to the National Personnel 
Records Center (NPRC) in St. Louis to verify when the Veteran was 
assigned to the unit.  No request was made to the NPRC.  

While the RO attempted to verify the Veteran's service in Korea, 
it did not fully verify the Veteran's assignment to and 
involvement of construction projects along the 2nd Infantry 
Division area.  Specifically, the Morning Reports, identified in 
the DPRIS response, could verify the Veteran's service and 
location while assigned in the 76th Engineer Battalion and 
provide evidence of his location near the DMZ, and the exposure 
to herbicide.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the case is remanded for the RO make 
a request to NPRC to obtain the Morning Reports to verify the 
Veteran's assignment in the 76th Engineer Battalion and service 
with the 2nd Infantry Division near the DMZ.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the morning reports 
from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri and any other 
appropriate agency to provide any available 
information which might corroborate the 
Veteran's assignment with the 76th Engineer 
Battalion and involvement with construction 
projects in the 2nd Infantry Division area, 
along the DMZ.  Specifically, a request 
should be made to search for unit records for 
the 76th Engineer Battalion regarding the 
Veteran's assignment and locations from July 
1969 to September 1970 in Korea. 

2.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


